Mebbell, J.
(dissenting). I dissent and vote to affirm the judgment of the Court of General Sessions convicting the defendant of the crime of feloniously possessing a pistol after a prior conviction of a felony. The evidence amply justified the jury in finding the defendant guilty. He was arrested in a taxicab with two others. Three pistols were found in the cab, two of them fully loaded, and also four or five loose cartridges were found. The evidence was sufficient to justify the jury’s finding the defendant, at least, in constructive possession of a pistol. He was an old offender. According to the indorsement on the indictment he was convicted in 1919 of carrying a concealed weapon and sentenced to the City Reformatory. In 1920 he was convicted in Federal court of a violation of the Harrison Anti-Narcotic Act and was sentenced to imprisonment in the penitentiary at Atlanta for the term of two years and fifty-nine days, and in 1922 he was convicted at General Sessions of the crime of burglary in the third degree, for which he was sentenced to State prison for a term of four years. With this unsavory record, the defendant should not be permitted to further prey upon his fellowmen, unless the evidence fails to show him guilty of the offense charged beyond a reasonable doubt. I think the evidence in the record fully justified the verdict of guilt.
Finch, J., concurs.
Judgment reversed and indictment dismissed. Settle order on notice.